Exhibit 10.1

QUALITY DISTRIBUTION, INC.

2012 EQUITY INCENTIVE PLAN

Article 1

INTRODUCTION

Section 1.1 Purpose, Effective Date and Term. The purpose of this QUALITY
DISTRIBUTION, INC. 2012 EQUITY INCENTIVE PLAN is to promote the long-term
financial success of QUALITY DISTRIBUTION, INC. and its Subsidiaries by
providing a means to attract, retain and reward individuals who can and do
contribute to such success, and to further align their interests with those of
the Shareholders. The “Effective Date” of the Plan is May 30, 2012, the date of
the approval of the Plan by the Shareholders. The Plan shall remain in effect as
long as any Awards are outstanding; provided, however, that no Awards may be
granted after the 10-year anniversary of the Effective Date.

Section 1.2 Participation. Each employee and director of, and service provider
(with respect to which issuances of securities may be registered under Form S-8)
to, the Company and each Subsidiary who is granted, and currently holds, an
Award in accordance with the provisions of the Plan shall be a “Participant” in
the Plan. Award recipients shall be limited to employees and directors of, and
service providers (with respect to which issuances of securities may be
registered under Form S-8) to, the Company and its Subsidiaries; provided,
however, that an Award (other than an Award of an ISO) may be granted to an
individual prior to the date on which he or she first performs services as an
employee, director or service provider, provided that such Award does not become
vested prior to the date such individual commences such services.

Section 1.3 Definitions. Capitalized terms in the Plan shall be defined as set
forth in the Plan (including the definition provisions of Article 8).

Article 2

AWARDS

Section 2.1 General. Any Award may be granted singularly, in combination with
another Award (or Awards), or in tandem whereby the exercise or vesting of one
Award held by a Participant cancels another Award held by the Participant. Each
Award shall be subject to the provisions of the Plan and such additional
provisions as the Committee may provide with respect to such Award and as may be
evidenced in the Award Agreement. Subject to the provisions of Section 3.4(b),
an Award may be granted as an alternative to or replacement of an existing award
under the Plan, any other plan of the Company or a Subsidiary or as the form of
payment for grants or rights earned or due under any other compensation plan or
arrangement of the Company or a Subsidiary, including the plan of any entity
acquired by the Company or a Subsidiary. The types of Awards that may be granted
include the following:

(a) Stock Options. A stock option represents the right to purchase Shares at an
exercise price established by the Committee. Any stock option may be either an
ISO or a



--------------------------------------------------------------------------------

nonqualified stock option that is not intended to be an ISO. No ISOs may be
(i) granted after the 10-year anniversary of the earlier of the Effective Date
or Shareholder approval of the Plan or (ii) granted to a non-employee. To the
extent the aggregate Fair Market Value (determined at the time of grant) of
Shares with respect to which ISOs are exercisable for the first time by any
Participant during any calendar year under all plans of the Company and its
Subsidiaries exceeds $100,000, the stock options or portions thereof that exceed
such limit shall be treated as nonqualified stock options. Unless otherwise
specifically provided by the Award Agreement, any stock option granted under the
Plan shall be a nonqualified stock option. All or a portion of any ISO granted
under the Plan that does not qualify as an ISO for any reason shall be deemed to
be a nonqualified stock option. In addition, any ISO granted under the Plan may
be unilaterally modified by the Committee to disqualify such stock option from
ISO treatment such that it shall become a nonqualified stock option.

(b) Stock Appreciation Rights. A stock appreciation right (an “SAR”) is a right
to receive, in cash, Shares or a combination of both (as shall be reflected in
the respective Award Agreement), an amount equal to or based upon the excess of
(i) the Fair Market Value at the time of exercise of the SAR over (ii) an
exercise price established by the Committee.

(c) Stock Awards. A stock award is a grant of Shares or a right to receive
Shares (or their cash equivalent or a combination of both, as shall be reflected
in the respective Award Agreement) in the future, excluding Awards designated as
stock options, SARs or cash incentive awards by the Committee. Such Awards may
include bonus shares, performance shares, performance units, restricted stock,
restricted stock units or any other equity-based Award as determined by the
Committee.

(d) Cash Incentive Awards. A cash incentive award is the grant of a right to
receive a payment of cash (or Stock having a value equivalent to the cash
otherwise payable, excluding Awards designated as stock options, SARs or stock
awards by the Committee, all as shall be reflected in the respective Award
Agreement), determined on an individual basis or as an allocation of an
incentive pool that is contingent on the achievement of performance objectives
established by the Committee.

Section 2.2 Exercise of Stock Options and SARs. A stock option or SAR shall be
exercisable in accordance with such provisions as may be established by the
Committee; provided, however, that a stock option or SAR shall expire no later
than 10 years after its grant date (five years in the case of an ISO with
respect to a 10% Shareholder). The exercise price of each stock option and SAR
shall be not less than 100% of the Fair Market Value on the grant date;
provided, however, that the exercise price of an ISO shall be not less than 110%
of Fair Market Value on the grant date in the case of a 10% Shareholder; and
provided, further, that, to the extent permitted under Code Section 409A, and
subject to Section 3.4(b), the exercise price may be higher or lower in the case
of stock options and SARs granted in replacement of existing awards held by an
employee, director or service provider granted by an acquired entity. The
payment of the exercise price of a stock option shall be by cash or, subject to
limitations imposed by applicable law, by any of the following means unless
otherwise determined by the Committee from time to time: (a) by tendering,
either actually or by attestation, Shares acceptable to the Committee and valued
at Fair Market Value as of the day of exercise; (b) by irrevocably authorizing a
third party, acceptable to the Committee, to sell Shares acquired upon exercise
of

 

2



--------------------------------------------------------------------------------

the stock option and to remit to the Company no later than the third business
day following exercise of a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise;
(c) by payment through a net exercise such that, without the payment of any
funds, the Participant may exercise the option and receive the net number of
Shares equal in value to (i) the number of Shares as to which the option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value (on the date of exercise) less the exercise price, and the
denominator of which is such Fair Market Value (the number of net Shares to be
received shall be rounded down to the nearest whole number of Shares); (d) by
personal, certified or cashiers’ check; (e) by other property deemed acceptable
by the Committee or (f) by any combination thereof.

Section 2.3 Performance-Based Compensation. Any Award that is intended to be
Performance-Based Compensation shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code
Section 162(m), as may be determined by the Committee. The grant of any Award
and the establishment of performance measures that are intended to be
Performance-Based Compensation shall occur during the period required under Code
Section 162(m).

(a) Performance Measures. The performance measures described in this Section 2.3
may be based on any one or more of the following: earnings (e.g., earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; and earnings per share; each as may be defined by the Committee);
financial return ratios (e.g., return on investment; return on invested capital;
return on equity; and return on assets; each as may be defined by the
Committee); increase in revenue, operating or net cash flows; cash flow return
on investment; total shareholder return; market share; net operating income,
operating income or net income; debt load reduction; expense management;
economic value added; stock price; book value; overhead; assets; asset quality
level; charge offs; regulatory compliance; improvement of financial rating;
achievement of balance sheet or income statement objectives; improvements in
capital structure; profitability; profit margins; budget comparisons or
strategic business objectives, consisting of one or more objectives based on
meeting specific cost targets, business expansion goals and goals relating to
acquisitions or divestitures. Performance measures may be based on the
performance of the Company as a whole or of any one or more Subsidiaries,
business units or financial reporting segments of the Company or a Subsidiary,
or any combination thereof, and may be measured relative to a peer group, an
index or a business plan.

(b) Partial Achievement. An Award may provide that partial achievement of the
performance measures may result in payment or vesting based upon the degree of
achievement. In addition, partial achievement of performance measures shall
apply toward a Participant’s individual limitations as set forth in Section 3.3.

(c) Extraordinary Items. In establishing any performance measures, the Committee
may provide for the exclusion of the effects of the following items, to the
extent identified in the audited financial statements of the Company, including
footnotes, or in the Management’s Discussion and Analysis section of the
Company’s annual report: (i) extraordinary, unusual or nonrecurring items of
gain or loss, including non-cash refinancing charges; (ii) gains or losses on
the disposition of a business; (iii) changes in tax or accounting principles,
regulations or laws; (iv) mergers or acquisitions; and (v) such other items
permitted

 

3



--------------------------------------------------------------------------------

from time to time hereafter under the regulations promulgated under Code
Section 162(m). To the extent not specifically excluded, such effects shall be
included in any applicable performance measure.

(d) Adjustments. Pursuant to this Section 2.3, in certain circumstances the
Committee may adjust performance measures; provided, however, that no adjustment
may be made with respect to an Award that is intended to be Performance-Based
Compensation, except to the extent the Committee exercises such negative
discretion as is permitted under Code Section 162(m). If the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company or the manner in which the Company or a
Subsidiary conducts its business or other events or circumstances render current
performance measures to be unsuitable, the Committee may modify such performance
measures, in whole or in part, as the Committee deems appropriate. If a
Participant is promoted, demoted or transferred to a different business unit
during a performance period, the Committee may determine that the selected
performance measures or applicable performance period are no longer appropriate,
in which case, the Committee, in its sole discretion, may (i) adjust, change or
eliminate the performance measures or change the applicable performance period
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee.

Section 2.4 Dividends and Dividend Equivalents. Any Award may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Shares subject to the Award, which payments may be made
currently or credited to an account for the Participant, may be settled in cash
or Shares and may be subject to terms or provisions similar to the underlying
Award.

Section 2.5 Forfeiture of Awards. Unless specifically provided to the contrary
in an Award Agreement, upon notification of Termination of Service for Cause,
any outstanding unvested Award held by a Participant shall terminate
immediately, such Award shall be forfeited and the Participant shall have no
further rights thereunder.

Section 2.6 Deferred Compensation. The Plan is, and all Awards are, intended to
be exempt from (or, in the alternative, to comply with) Code Section 409A, and
each shall be construed, interpreted and administered accordingly. The Company
does not guarantee that any benefits that may be provided under the Plan will
satisfy all applicable provisions of Code Section 409A. If any Award would be
considered “deferred compensation” under Code Section 409A, the Committee
reserves the absolute right (including the right to delegate such right) to
unilaterally amend the Plan or the applicable Award Agreement, without the
consent of the Participant, to avoid the application of, or to maintain
compliance with, Code Section 409A. Any amendment by the Committee to the Plan
or an Award Agreement pursuant to this Section 2.6 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A. A Participant’s acceptance of any Award shall be deemed to
constitute the Participant’s acknowledgment of, and consent to, the rights of
the Committee under this Section 2.6, without further consideration or action.
Any discretionary authority retained by the Committee pursuant to the terms of
the Plan or pursuant to an Award Agreement shall not be applicable to an Award
that is determined to constitute deferred compensation, if such discretionary
authority would contravene Code Section 409A.

 

4



--------------------------------------------------------------------------------

Article 3

SHARES SUBJECT TO PLAN

Section 3.1 Available Shares. The Shares with respect to which Awards may be
granted shall be Shares currently authorized but unissued, currently held or, to
the extent permitted by applicable law, subsequently acquired by the Company,
including Shares purchased in the open market or in private transactions.

Section 3.2 Share Limitations. 

(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of Shares that may be delivered under the Plan shall be 2,000,000
Shares (all of which may be granted as ISOs) plus any Shares that are covered
under a Prior Plan award that otherwise would become available for reuse under
the Prior Plan, as provided in Section 3.2(b)(v), due to forfeiture, expiration,
cancellation or the like. The maximum number of Shares available for delivery
under the Plan (including the number that may be granted as ISOs) and the number
of Shares subject to outstanding Awards shall be subject to adjustment as
provided in Section 3.4. As of the Effective Date, no further awards shall be
granted under the Prior Plans.

(b) Reuse of Shares. 

(i) To the extent any Shares covered by an Award are not delivered to a
Participant or beneficiary for any reason, including because the Award is
forfeited, canceled or settled in cash, such Shares shall not be deemed to have
been delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan and shall again become eligible for
delivery under the Plan.

(ii) With respect to SARs that are settled in Shares, only Shares actually
delivered shall be counted for purposes of determining the maximum number of
Shares available for delivery under the Plan.

(iii) If the exercise price of any stock option granted under the Plan is
satisfied by tendering Shares to the Company (whether by actual delivery or by
attestation and whether or not such surrendered Shares were acquired pursuant to
an Award) or by the net exercise of the Award, only the number of Shares
delivered net of the Shares tendered shall be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.

(iv) If the withholding tax liabilities arising from an Award or, following the
Effective Date, an award under the Prior Plan, are satisfied by the tendering of
Shares to the Company (whether by actual delivery or by attestation and whether
or not such tendered Shares were acquired pursuant to an Award) or by the
withholding of or reduction of Shares by the Company, such Shares shall not be
deemed to have been delivered for purposes of determining the maximum number of
Shares available for delivery under the Plan and shall again become eligible for
delivery under the Plan.

(v) Following the Effective Date, any Shares that are covered under a Prior Plan
award that otherwise would become available for reuse under the Prior Plan due
to forfeiture, expiration, cancellation or the like shall instead become
available for delivery under the Plan.

 

5



--------------------------------------------------------------------------------

Section 3.3 Limitations on Grants to Individuals. The following limitations
shall apply with respect to Awards:

(a) Stock Options and SARs. The maximum number of Shares that may be subject to
stock options or SARs granted to any one Participant during any calendar year
that are intended to be Performance-Based Compensation, and then only to the
extent that such limitation is required by Code Section 162(m), shall be
500,000. For purposes of this Section 3.3(a), if a stock option is granted in
tandem with an SAR, such that the exercise of the option or SAR with respect to
a Share cancels the tandem SAR or option right, respectively, with respect to
such Share, the tandem option and SAR rights with respect to each Share shall be
counted as covering one Share for purposes of applying the limitations of this
Section 3.3(a).

(b) Stock Awards. The maximum number of Shares that may be subject to stock
awards that are granted to any one Participant during any calendar year and are
intended to be Performance-Based Compensation, and then only to the extent that
such limitation is required by Code Section 162(m), shall be 250,000.

(c) Cash Incentive Awards and Stock Awards Settled in Cash. The maximum dollar
amount that may be payable to any one Participant pursuant to cash incentive
awards and cash-settled stock awards that are granted to any one Participant
during any calendar year and are intended to be Performance-Based Compensation,
and then only to the extent that such limitation is required by Code
Section 162(m), shall be $2,000,000.

(d) Dividends, Dividend Equivalents and Earnings. For purposes of determining
whether an Award is intended to be qualified as Performance-Based Compensation
under the foregoing limitations of this Section 3.3, (i) the right to receive
dividends and dividend equivalents with respect to any Award that is not yet
vested shall be treated as a separate Award, and (ii) if the delivery of any
Shares or cash under an Award is deferred, any earnings, including dividends and
dividend equivalents, shall be disregarded.

(e) Partial Performance. Notwithstanding the preceding provisions of this
Section 3.3, if in respect of any performance period or restriction period, the
Committee grants to a Participant Awards having an aggregate dollar value and/or
number of Shares less than the maximum dollar value and/or number of Shares that
could be paid or awarded to such Participant based on the degree to which the
relevant performance measures were attained, the excess of such maximum dollar
value and/or number of Shares over the aggregate dollar value and/or number of
Shares actually subject to Awards granted to such Participant shall be carried
forward and shall increase the maximum dollar value and/or the number of Shares
that may be awarded to such Participant in respect of the next performance
period or restriction period in respect of which the Committee grants to such
Participant an Award intended to qualify as Performance-Based Compensation,
subject to adjustment pursuant to Section 3.4.

 

6



--------------------------------------------------------------------------------

Section 3.4 Corporate Transactions; No Repricing. 

(a) Adjustments. To the extent permitted under Code Section 409A, to the extent
applicable, in the event of a corporate transaction involving the Company or the
Shares (including any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), all outstanding Awards, the number of Shares
available for delivery under the Plan under Section 3.2 and each of the
specified limitations set forth in Section 3.3 shall be adjusted automatically
to proportionately and uniformly reflect such transaction (but only to the
extent that such adjustment will not negatively affect the status of an Award
intended to qualify as Performance-Based Compensation, if applicable); provided,
however, that, subject to Section 3.4(b), the Committee may otherwise adjust
Awards (or prevent such automatic adjustment) as it deems necessary, in its sole
discretion, to preserve the benefits or potential benefits of the Awards and the
Plan. Action by the Committee under this Section 3.4(a) may include:
(i) adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding stock options and
SARs; and (iv) any other adjustments that the Committee determines to be
equitable (which may include (A) replacement of an Award with another award that
the Committee determines has comparable value and that is based on stock of a
company resulting from a corporate transaction, and (B) cancellation of an Award
in return for cash payment of the current value of the Award, determined as
though the Award were fully vested at the time of payment, provided that in the
case of a stock option or SAR, the amount of such payment shall be the excess of
the value of the stock subject to the option or SAR at the time of the
transaction over the exercise price, and provided, further, that no such payment
shall be required in consideration for the cancellation of the Award if the
exercise price is greater than the value of the stock at the time of such
corporate transaction).

(b) No Repricing. Notwithstanding any provision of the Plan to the contrary, no
adjustment or reduction of the exercise price of any outstanding stock option or
SAR in the event of a decline in Stock price shall be permitted without approval
by the Shareholders or as otherwise expressly provided under Section 3.4(a). The
foregoing prohibition includes (i) reducing the exercise price of outstanding
stock options or SARs, (ii) cancelling outstanding stock options or SARs in
connection with the granting of stock options or SARs with a lower exercise
price to the same individual, (iii) cancelling stock options or SARs with an
exercise price in excess of the current Fair Market Value in exchange for a cash
or other payment, and (iv) taking any other action that would be treated as a
repricing of a stock option or SAR under the rules of the primary securities
exchange or similar entity on which the Shares are listed.

Section 3.5 Delivery of Shares. Delivery of Shares or other amounts under the
Plan shall be subject to the following:

(a) Compliance with Applicable Laws. Notwithstanding any provision of the Plan
to the contrary, the Company shall have no obligation to deliver any Shares or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws and the applicable requirements
of any securities exchange or similar entity.

 

7



--------------------------------------------------------------------------------

(b) No Certificates Required. To the extent that the Plan provides for the
delivery of Shares, the delivery may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
securities exchange or similar entity.

Article 4

CHANGE IN CONTROL

Section 4.1 Consequence of a Change in Control. Subject to the provisions of
Section 3.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or in any Award Agreement, at the time of a Change in
Control:

(a) Subject to any forfeiture and expiration provisions otherwise applicable to
the respective Awards, all stock options and SARs under the Plan then held by
the Participant shall become fully exercisable immediately if, and all stock
awards and cash incentive awards under the Plan then held by the Participant
shall become fully earned and vested immediately if, (i) the Plan and the
respective Award Agreements are not the obligations of the entity, whether the
Company, a successor thereto or an assignee thereof, that conducts following a
Change in Control substantially all of the business conducted by the Company and
its Subsidiaries immediately prior to such Change in Control or (ii) the Plan
and the respective Award Agreements are the obligations of the entity, whether
the Company, a successor thereto or an assignee thereof, that conducts following
a Change in Control substantially all of the business conducted by the Company
and its Subsidiaries immediately prior to such Change in Control and the
Participant incurs a Termination of Service without Cause or by the Participant
for Good Reason following such Change in Control.

(b) Notwithstanding the foregoing provisions of this Section 4.1, if the vesting
of an outstanding Award is conditioned upon the achievement of performance
measures, then such vesting shall be subject to the following:

(i) If, at the time of the Change in Control, the established performance
measures are less than 50% attained (as determined in the sole discretion of the
Committee, but in any event, based pro rata in accordance with time lapsed
through the date of the Change in Control in the event of any period-based
performance measures), then such Award shall become vested and exercisable on a
fractional basis with the numerator being equal to the percentage of attainment
and the denominator being 50% upon the Change in Control.

(ii) If, at the time of the Change in Control, the established performance
measures are at least 50% attained (as determined in the sole discretion of the
Committee, but in any event based pro rata in accordance with time lapsed
through the date of the Change in Control in the event of any period-based
performance measures), then such Award shall become fully earned and vested
immediately upon the Change in Control.

 

8



--------------------------------------------------------------------------------

Section 4.2 Definition of Change in Control. 

(a) For purposes of the Plan, “Change in Control” means the first to occur of
the following:

(i) The consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the Exchange Act) of “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
the combined voting power of the then outstanding Voting Securities of the
Company;

(ii) During any 12-month period, the individuals who, as of the Effective Date,
are members of the Board cease for any reason to constitute a majority of the
Board, unless either the election of or the nomination for election by the
Shareholders of any new director was approved by a vote of a majority of the
Board, in which case such new director shall for purposes of this Plan be
considered as a member of the Board; or

(iii) The consummation by the Company of (i) a merger, consolidation or other
similar transaction if the Shareholders immediately before such merger,
consolidation or other similar transaction do not, as a result of such merger,
consolidation or other similar transaction, own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding Voting Securities
of the entity resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the Voting
Securities of the Company outstanding immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

(b) Notwithstanding any provision in the foregoing definition of Change in
Control to the contrary, a Change in Control shall not be deemed to occur solely
because 35% or more of the combined voting power of the then outstanding
securities of the Company are acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained for
employees of the entity or (ii) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the Shareholders in the same
proportion as their ownership of Stock immediately prior to such acquisition.

(c) Further notwithstanding any provision in the foregoing definition of Change
in Control to the contrary, in the event that any Award constitutes deferred
compensation, and the settlement of, or distribution of benefits under such
Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.

Article 5

COMMITTEE

Section 5.1 Administration. The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee in accordance
with this Article 5. The Committee shall be selected by the Board, provided that
the Committee shall consist of two or more members of the Board, each of whom is
a “non-employee director” (within the meaning of Rule 16b-3 promulgated under
the Exchange Act), an “outside director” (within the meaning of Code
Section 162(m)) and an “independent director” (within the meaning of the rules
of the securities exchange which then constitutes the principal listing for the
Stock). Subject to the

 

9



--------------------------------------------------------------------------------

applicable rules of any securities exchange or similar entity, if the Committee
does not exist, or for any other reason determined by the Board, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Committee.

Section 5.2 Powers of Committee. The Committee’s administration of the Plan
shall be subject to the other provisions of the Plan and the following:

(a) The Committee shall have the authority and discretion to select from among
the Company’s and the Subsidiary’s employees, directors and service providers
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of Shares covered by
the Awards, to establish the terms of Awards, to cancel or suspend Awards and to
reduce or eliminate any restrictions or vesting requirements applicable to an
Award at any time after the grant of the Award.

(b) In the event that the Committee determines that it is advisable to grant
Awards that do not qualify for the exception for Performance-Based Compensation
from the tax deductibility limitations of Code Section 162(m), the Committee may
grant such Awards without satisfying the requirements of Code Section 162(m).

(c) The Committee shall have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

(d) The Committee shall have the authority to define terms not otherwise defined
in the Plan.

(e) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan shall be final and binding on all persons.

(f) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
bylaws of the Company and to all applicable law.

Section 5.3 Delegation by Committee. Except to the extent prohibited by
applicable law, the applicable rules of any securities exchange or similar
entity or the Plan or the charter of the Committee, or as necessary to comply
with the exemptive provisions of Rule 16b-3 of the Exchange Act or of Code
Section 162(m), the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers under the Plan to any person
or persons selected by it. The acts of such delegates shall be treated under the
Plan as acts of the Committee and such delegates shall report regularly to the
Committee regarding the delegated duties and responsibilities and any Awards
granted. Any such allocation or delegation may be revoked by the Committee at
any time.

Section 5.4 Information to be Furnished to Committee. As may be permitted by
applicable law, the Company and each Subsidiary shall furnish the Committee with
such data and information as it determines may be required for it to discharge
its duties under the Plan. The records of the Company and each Subsidiary as to
an employee’s or Participant’s

 

10



--------------------------------------------------------------------------------

employment, termination of employment, leave of absence, reemployment and
compensation shall be conclusive with respect to all persons unless determined
by the Committee to be manifestly incorrect. Subject to applicable law,
Participants and other persons entitled to benefits under the Plan shall furnish
the Committee such evidence, data or information as the Committee considers
desirable to carry out the terms of the Plan.

Section 5.5 Expenses and Liabilities. All expenses and liabilities incurred by
the Committee in the administration and interpretation of the Plan or any Award
Agreement shall be borne by the Company. The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
and interpretation of the Plan, and the Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions and valuations of any such
persons.

Article 6

AMENDMENT AND TERMINATION

Section 6.1 General. The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement; provided, however, that
no amendment or termination may (except as provided in Section 2.6, Section 3.4
and Section 6.2), in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), impair the rights of any Participant or beneficiary under any
Award granted prior to the date such amendment or termination is adopted by the
Board; and provided, further, that no amendment may (a) materially increase the
benefits accruing to Participants under the Plan, (b) materially increase the
aggregate number of securities that may be delivered under the Plan other than
pursuant to Section 3.4, or (c) materially modify the requirements for
participation in the Plan, unless the amendment under (a), (b) or
(c) immediately above is approved by the Shareholders.

Section 6.2 Amendment to Conform to Law. Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, the Committee may amend the Plan or
any Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or the Award
Agreement to any applicable law. By accepting an Award, the Participant shall be
deemed to have acknowledged and consented to any amendment to an Award made
pursuant to this Section 6.2, Section 2.6 or Section 3.4 without further
consideration or action.

Article 7

GENERAL TERMS

Section 7.1 No Implied Rights.

(a) No Rights to Specific Assets. No person shall by reason of participation in
the Plan acquire any right in or title to any assets, funds or property of the
Company or any Subsidiary, including any specific funds, assets, or other
property that the Company or a Subsidiary, in its sole discretion, may set aside
in anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the Shares or amounts, if any, distributable in

 

11



--------------------------------------------------------------------------------

accordance with the provisions of the Plan, unsecured by any assets of the
Company or any Subsidiary, and nothing contained in the Plan or an Award
Agreement shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to provide any benefits to any person.

(b) No Contractual Right to Employment or Future Awards. The Plan does not
constitute a contract of employment, and selection as a Participant shall not
give any person the right to be retained in the service of the Company or a
Subsidiary or any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the Plan. No individual shall have
the right to be selected to receive an Award, or, having been so selected, to
receive a future Award.

(c) No Rights as a Shareholder. Except as otherwise provided in the Plan, no
Award shall confer upon the holder thereof any rights as a Shareholder prior to
the date on which the individual fulfills all conditions for receipt of such
rights.

Section 7.2 Transferability. Except as otherwise provided by the Committee,
Awards are not transferable except as designated by the Participant by will or
by the laws of descent and distribution or pursuant to a “qualified domestic
relations order” (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974). The Committee shall have the discretion to permit
the transfer of Awards; provided, however, that such transfers shall be limited
to immediate family members of Participants, trusts, partnerships, limited
liability companies and other entities that are permitted to exercise rights
under Awards in accordance with Form S-8 established for the primary benefit of
such family members; and provided, further, that such transfers shall not be
made for value to the Participant.

Section 7.3 Designation of Beneficiaries. A Participant hereunder may file with
the Company a designation of a beneficiary or beneficiaries under the Plan and
may from time to time revoke or amend any such designation. Any designation of
beneficiary under the Plan shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Committee is in doubt
as to the entitlement of any such beneficiary to any Award, the Committee may
determine to recognize only the legal representative of the Participant in which
case the Company, the Committee and the members thereof shall not have any
further liability to anyone.

Section 7.4 Non-Exclusivity. Neither the adoption of the Plan by the Board nor
the submission of the Plan to the Shareholders for approval shall be construed
as creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including the
granting of restricted stock, stock options or other equity awards otherwise
than under the Plan or an arrangement that is or is not intended to qualify
under Code Section 162(m), and such arrangements may be either generally
applicable or applicable only in specific cases.

Section 7.5 Award Agreement. Each Award shall be evidenced by an Award
Agreement. A copy of the Award Agreement, in any medium chosen by the Committee,
shall be made available to the Participant, and the Committee may require that
the Participant sign a copy of the Award Agreement.

 

12



--------------------------------------------------------------------------------

Section 7.6 Form and Time of Elections. Unless otherwise specified in the Plan,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such terms or conditions, not inconsistent with the provisions of
the Plan, as the Committee may require.

Section 7.7 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information that the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

Section 7.8 Tax Withholding. All distributions under the Plan shall be subject
to withholding of all applicable taxes and the Committee may condition the
delivery of any Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (a) through cash
payment by the Participant; (b) through the surrender of Shares that the
Participant already owns or (c) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.

Section 7.9 Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company.

Section 7.10 Indemnification. To the fullest extent permitted by law, each
person who is or shall have been a member of the Committee or the Board, or an
officer of the Company to whom authority was delegated in accordance with
Section 5.3, or an employee of the Company shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability or expense (including reasonable attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her (provided that he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf), unless such loss,
cost, liability or expense is a result of his or her own willful misconduct or
except as expressly provided by statute. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s charter or bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

Section 7.11 No Fractional Shares. Unless otherwise permitted by the Committee,
no fractional Shares shall be delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, Shares or other property shall be
delivered or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be forfeited or otherwise eliminated.

 

13



--------------------------------------------------------------------------------

Section 7.12 Governing Law. The Plan, all Awards, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflict of laws, except as superseded by applicable federal law.

Section 7.13 Benefits Under Other Plans. Except as otherwise provided by the
Committee, Awards granted to a Participant (including the grant and the receipt
of benefits) shall be disregarded for purposes of determining the Participant’s
benefits under, or contributions to, any qualified retirement plan, nonqualified
plan and any other benefit plan maintained by the Participant’s employer.

Section 7.14 Validity. If any provision of the Plan is determined to be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included in the Plan.

Section 7.15 Notice. Unless provided otherwise in an Award Agreement or policy
adopted from time to time by the Committee, all communications to the Company
provided for in the Plan, or any Award Agreement, shall be delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid (provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier or by email to the
Company at the address set forth below:

Quality Distribution, Inc.

4041 Park Oaks Boulevard, Suite 200

Tampa, Florida 33610

Facsimile:

Email:

Such communications shall be deemed given:

(a) In the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b) In the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail; or

(c) In the case of facsimile, the date upon which the transmitting party
receives confirmation of receipt by facsimile, telephone or otherwise;

(d) In the case of email, the date upon which the transmitting party receives
confirmation of receipt by email generated by the transmitting computer or the
recipient’s computer.

provided, however, that in no event shall any communication be deemed to be
given later than the date it is actually received, provided it is actually
received. In the event a communication is not received, it shall be deemed
received only upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service provider.

 

14



--------------------------------------------------------------------------------

Communications that are to be delivered by U.S. mail or by overnight service to
the Company shall be directed to the attention of the Company’s senior human
resources officer and corporate secretary.

Section 7.16 Clawback Policy. Any Award, amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other similar action in accordance with any applicable Company clawback
policy (the “Policy”) or any applicable law as may be in effect from time to
time. A Participant’s receipt of an Award shall be deemed to constitute the
Participant’s acknowledgment of and consent to the Company’s application,
implementation and enforcement of (i) the Policy and any similar policy
established by the Company that may apply to the Participant together with all
other similarly situated participants, whether adopted prior to or following the
making of any Award and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, as well as the
Participant’s express agreement that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy and applicable law,
without further consideration or action.

Article 8

DEFINED TERMS; CONSTRUCTION

Section 8.1 In addition to the other definitions contained in the Plan, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

(a) “10% Shareholder” means an individual who, at the time of grant, owns Voting
Securities possessing more than 10% of the total combined voting power of the
Voting Securities.

(b) “Award” means an award under the Plan.

(c) “Award Agreement” means the document that evidences the terms and conditions
of an Award. Such document shall be referred to as an agreement regardless of
whether a Participant’s signature is required.

(d) “Board” means the Board of Directors of the Company.

(e) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “cause” (or the like), then, for purposes of the Plan, the term
“Cause” has the meaning set forth in such agreement; and in the absence of such
a definition, “Cause” means (i) a good faith finding by the Committee of the
Participant’s failure to satisfactorily perform the Participant’s assigned
duties for the Company as a result of the Participant’s material dishonesty,
gross negligence or intentional misconduct (including intentionally violating
any law, rule or regulation or any policy or guideline of the Company); (ii) the
Participant’s conviction of, or the entry of a pleading of guilty or nolo
contendere by the Participant to, any crime involving moral turpitude or any
felony; or (iii) a material breach of any employment or employee agreement or
material policy by the Participant not cured to the reasonable satisfaction of
the Committee within 30 days after written notice to the Participant by the
Committee.

 

15



--------------------------------------------------------------------------------

Further, the Participant shall be deemed to have terminated for Cause if, after
the Participant’s Termination of Service, facts and circumstances arising during
the course of the Participant’s employment with the Company are discovered that
would have constituted a termination for Cause.

Further, all rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Board or
its designee or during any negotiations between the Board or its designee and
the Participant regarding any actual or alleged act or omission by the
Participant of the type described in the applicable definition of “Cause.”

(f) “Change in Control” has the meaning ascribed to it in Section 4.2.

(g) “Code” means the Internal Revenue Code of 1986.

(h) “Committee” means the Committee acting under Article 5, and in the event a
Committee is not currently appointed, the Board.

(i) “Company” means Quality Distribution, Inc., a Florida corporation.

(j) “Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering the Company’s or a Subsidiary’s employees.

(k) “Effective Date” has the meaning ascribed to it in Section 1.1.

(l) “Exchange Act” means the Securities Exchange Act of 1934.

(m) “Fair Market Value” means, as of any date, the officially-quoted closing
selling price of the Shares on such date on the principal national securities
exchange on which Shares are listed or admitted to trading or, if there have
been no sales with respect to Shares on such date, or if the Shares are not so
listed or admitted to trading, the Fair Market Value shall be the value
established by the Committee in good faith and, to the extent required, in
accordance with Code Sections 422 and 409A.

(n) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “good reason” (or the like), then, for purposes of the Plan, the
term “Good Reason” has the meaning set forth in such agreement; and in the
absence of such a definition, “Good Reason” means the occurrence of any one of
the following events, unless the Participant agrees in writing that such event
shall not constitute Good Reason:

(i) A material, adverse change in the nature, scope or status of the
Participant’s position, authorities or duties from those in effect immediately
prior to the applicable Change in Control;

 

16



--------------------------------------------------------------------------------

(ii) A material reduction in the Participant’s aggregate compensation or
benefits in effect immediately prior to the applicable Change in Control; or

(iii) Relocation of the Participant’s primary place of employment of more than
50 miles from the Participant’s primary place of employment immediately prior to
the applicable Change in Control, or a requirement that the Participant engage
in travel that is materially greater than prior to the applicable Change in
Control.

Notwithstanding any provision of this definition to the contrary, prior to the
Participant’s Termination of Service for Good Reason, the Participant must give
the Company written notice of the existence of any condition set forth in clause
(i) – (iii) immediately above within 90 days of its initial existence and the
Company shall have 30 days from the date of such notice in which to cure the
condition giving rise to Good Reason, if curable. If, during such 30-day period,
the Company cures the condition giving rise to Good Reason, the condition shall
not constitute Good Reason. Further notwithstanding any provision of this
definition to the contrary, in order to constitute a termination for Good
Reason, such termination must occur within 12 months of the initial existence of
the applicable condition.

(o) “Form S-8” means a Registration Statement on Form S-8 promulgated by the
U.S. Securities and Exchange Commission or any successor form thereto.

(p) “ISO” means a stock option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in Code Section 422(b).

(q) “Participant” has the meaning ascribed to it in Section 1.2.

(r) “Performance-Based Compensation” has the meaning ascribed to it in Code
Section 162(m).

(s) “Plan” means the Quality Distribution, Inc. 2012 Equity Incentive Plan.

(t) “Policy” has the meaning ascribed to it in Section 7.16.

(u) “Prior Plans” means the Quality Distribution, Inc. 2003 Restricted Stock
Incentive Plan and the Quality Distribution, Inc. 2003 Stock Option Plan.

(v) “SAR” has the meaning ascribed to it in Section 2.1(b).

(w) “Securities Act” means the Securities Act of 1933.

(x) “Share” means a share of Stock.

(y) “Shareholders” means the shareholders of the Company.

 

17



--------------------------------------------------------------------------------

(z) “Stock” means the common stock of the Company, no par value per share.

(aa) “Subsidiary” means any corporation or other entity that would be a
“subsidiary corporation” as defined in Code Section 424(f) with respect to the
Company.

(bb) “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an employee and director of, and
service provider to, the Company and each Subsidiary, regardless of the reason
for such cessation, subject to the following:

(i) The Participant’s cessation as an employee or service provider shall not be
deemed to occur by reason of the Participant’s being on a leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s services.

(ii) If, as a result of a sale or other transaction, the Subsidiary for whom the
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an employee or director of, or service provider to, the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant’s Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.

(iii) A service provider, other than an employee or director, whose services to
the Company or a Subsidiary are governed by a written agreement with such
service provider shall cease to be a service provider at the time the provision
of service under such written agreement ends (without renewal); and such a
service provider whose services to the Company or a Subsidiary are not governed
by a written agreement with the service provider shall cease to be a service
provider on the date that is 90 days after the date the service provider last
provides services requested by the Company or a Subsidiary.

(iv) Notwithstanding the foregoing, in the event that any Award constitutes
deferred compensation, the term Termination of Service shall be interpreted by
the Committee in a manner consistent with the definition of “separation from
service” as defined under Code Section 409A.

(cc) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.

Section 8.2 In the Plan, unless otherwise stated, the following uses apply:

(a) actions permitted under the Plan may be taken at any time in the actor’s
reasonable discretion;

(b) references to a statute shall refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;

 

18



--------------------------------------------------------------------------------

(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;

(f) the words “include,” “includes” and “including” mean “include, without
limitation,” “includes, without limitation” and “including, without limitation,”
respectively;

(g) all references to articles and sections are to articles and sections in the
Plan;

(h) all words used shall be construed to be of such gender or number as the
circumstances and context require;

(i) the captions and headings of articles and sections appearing in the Plan
have been inserted solely for convenience of reference and shall not be
considered a part of the Plan, nor shall any of them affect the meaning or
interpretation of the Plan or any of its provisions;

(j) any reference to an agreement, plan, policy, document or set of documents,
and the rights and obligations of the parties under any such agreement, plan,
policy, document or set of documents, shall mean such agreement, plan, policy,
document or set of documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k) all accounting terms not specifically defined in the Plan shall be construed
in accordance with GAAP.

 

19